Exhibit 10.35 CONSENT TO ASSIGNMENT This Consent to Assignment (this “Consent”) is made as of September 30, 2016, by ARE-MA REGION NO. 50, LLC, a Delaware limited liability company, having an address of 385 East Colorado Boulevard, Suite 299, Pasadena, California 91101 (“Landlord”), to BLUEBIRD BIO, INC., a Delaware corporation, having an address of 150 Second Street, First Floor, Cambridge, MA 02141 (“Bluebird”), and FOUNDATION MEDICINE, INC., a Delaware corporation, having an address of 150 Second Street, Cambridge, MA 02141 (“Assignee”), with reference to the following Recitals.
